Case 1:16-cv-06846-FB-SJB Document 86 Filed 02/24/21 Page 1 of 3 PageID #: 1696




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
JUSTIN McCLARIN,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 16-CV-6846 (FB) (SJB)

THE CITY OF NEW YORK, DAVID
GRIECO, MICHAEL ARDOLINO,
DAVID QUATTROCHI, WILLIAM
SCHUMACHER, and SGT. ROBERT
MARTINEZ,

                       Defendants.
------------------------------------------------x

Appearances:
For the Plaintiff:                                  For the Defendants:
EYLAN SCHULMAN                                      VALERIE ELIZABETH SMITH
5700 Broadway                                       New York City Law Department
Woodside, New York 11377                            100 Church Street
                                                    New York, New York 10007

BLOCK, Senior District Judge:

        The defendants seek reconsideration of that portion of the Court’s June 15,

2020 memorandum and order denying their motion for summary judgment on the

plaintiff’s claim for malicious prosecution.1 They argue that the Court overlooked



       1
        In that memorandum and order, the Court (1) granted defendants’ motion
for summary judgment on plaintiff’s claim for false arrest, one of his claims for
excessive force, and his Monell claim against the City; and (2) denied the motion
with respect to all other claims, including the claim for malicious prosecution, a
claim for unlawful entry, a second claim for excessive force, a claim for failure to
                                           1
Case 1:16-cv-06846-FB-SJB Document 86 Filed 02/24/21 Page 2 of 3 PageID #: 1697




binding authority relating to implausible testimony and, in particular, recanted

testimony of domestic violence.

      In denying summary judgment, the Court cited Jeffreys v. Rossi, 275 F. Supp.

2d 463, 476 (S.D.N.Y. 2003), for the proposition that “[i]t is axiomatic that courts

should not assess credibility on summary judgment.” The defendants argue that the

Court overlooked the caveat, endorsed by the Second Circuit, that “when evidence

is so contradictory and fanciful that it cannot be believed by a reasonable person, it

may be disregarded.” Id., aff’d, 426 F.3d 549, 554 (2d Cir. 2005). That is not

correct. The Court was well aware of the legal principle involved; it simply

concluded that there was nothing inherently contradictory or implausible about the

evidence supporting the plaintiff’s version of events. To the contrary, the record

reveals a typical factual dispute about the events leading up to the plaintiff’s

prosecution, which precludes summary judgment.

      Nor did the Court overlook controlling precedent regarding recanted

testimony. In United States v. Carthen, 681 F.3d 94 (2d Cir. 2012), the Second

Circuit held that it was not an abuse of discretion to allow hearsay evidence of

domestic abuse in support of a violation of supervised release “when a defendant has

a ‘history of violent conduct [that] ma[kes] reprisal against [the declarant] a



intervene, a claim for supervisory liability and claim for respondeat superior
liability against the City. Only the malicious prosecution claim is at issue.

                                          2
Case 1:16-cv-06846-FB-SJB Document 86 Filed 02/24/21 Page 3 of 3 PageID #: 1698




possibility.’” Id. at 101 (quoting United States v. Jones, 299 F.3d 103, 113 (2d Cir.

2002)). In Haouari v. United States, 510 F.3d 350 (2d Cir. 2007)—which did not

involve domestic violence—it held that an unsworn and uncorroborated recantation

did not justify a successive habeas petition. Id. at 353.

      This is neither a violation of supervised release proceeding nor a habeas

petition. In both Carthen and Haouari, the district court was empowered to make at

least some assessment of credibility, a task that is plainly improper in the context of

a motion for summary judgment. In other words, the Court agrees that Miranda’s

testimony that she was not being held against her will and that she was coerced by

the police to say otherwise is to be viewed with the “utmost suspicion.” But the

reasons for such suspicion will, in a civil case, be the subject of cross-examination

and, ultimately, the assessment of a jury.

      Defendants’ motion for reconsideration is denied.

      SO ORDERED.



                                                 _/S/ Frederic Block________
                                                 FREDERIC BLOCK
                                                 Senior United States District Judge
Brooklyn, New York
February 24, 2021




                                             3
